 
BLUE HOLDINGS, INC.
 
SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
 
THIS SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”),
is made as of November 13, 2007 (the “Effective Date”), by and among Blue
Holdings, Inc., a Nevada corporation, (the “Company”), and each of the
undersigned investors listed on the Schedule of Investors attached hereto as
Exhibit A (individually, an “Investor,” and collectively, the “Investors”).
 
WHEREAS, the Company wishes to issue and sell to the Investors up to an
aggregate of 1,000,000 shares (the “Preferred Shares”) of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A Preferred
Stock”), in exchange for the cancellation of certain indebtedness due and owing
to the Investors on the Effective Date; and
 
WHEREAS, the Investors, severally and not jointly, wish to purchase the
Preferred Shares on the terms and subject to the conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, the parties agree as
follows:
 
1.
AUTHORIZATION AND SALE OF PREFERRED SHARES

 
1.1 Issuance, Sale and Delivery of the Preferred Shares at the Closing. At the
Closing (as defined in Section 1.2 hereof), on the terms and subject to the
conditions of this Agreement, the Company shall issue and sell to each Investor,
and each Investor shall, severally and not jointly, purchase from the Company,
that number of Preferred Shares set forth opposite the name of such Investor
under the heading “Number of Preferred Shares to be Purchased” on Exhibit A
hereto, at a price of $2.556682 per share for the aggregate purchase price set
forth opposite the name of such Investor under the heading “Aggregate Purchase
Price for Preferred Shares” on Exhibit A hereto. 
 
1.2 Closing. The Closing shall take place at the offices of Stubbs Alderton &
Markiles, LLP, 15260 Ventura Blvd., 20th Floor, Sherman Oaks, California 91403,
at such date and time as may be agreed upon between the Company and the
Investors (such closing being called the “Closing” and such date and time being
called the “Closing Date”). At the Closing, the Company shall issue and deliver
to each Investor a stock certificate or certificates in definitive form,
registered in the name of such Investor, representing the Preferred Shares being
purchased by it at the Closing. As payment in full for the Preferred Shares
being purchased by it under this Agreement, and against delivery of the stock
certificate or certificates therefor as aforesaid, on the Closing Date, each
Investor shall deliver to the Company by such method as may be reasonably
acceptable to the Company a promissory note or other evidence of indebtedness
for cancellation, as applicable, in the amount and as set forth opposite the
name of such Investor under the heading “Aggregate Purchase Price for Preferred
Shares” on Exhibit A. All amounts shall be paid to the account of the Company as
shall have been designated in writing a reasonable time in advance to the
Investors by the Company.

 

--------------------------------------------------------------------------------


 
1.3 Issuance, Sale and Delivery of the Preferred Shares at the Closings. The
Company has authorized the number of Preferred Shares of Series A Preferred
Stock having the rights, preferences, privileges and restrictions set forth in
the Certificate of Designations, Preferences, Rights and Limitations of Series A
Convertible Preferred Stock (the “Certificate”), which, in the form attached
hereto as Exhibit B, shall be adopted and filed with the Secretary of State of
the State of Nevada on or before the Closing.
 
1.4 Conversion Shares. Shares of Common Stock issuable upon conversion of the
Preferred Shares are referred to herein as the “Conversion Shares.” Each share
of Series A Preferred Stock shall be convertible, at the option of the Investor,
at any time after the date of issuance of such share, into such number of shares
of Common Stock as is determined by dividing (i) the purchase price per share of
Series A Preferred Stock, plus all accrued but unpaid Dividends (as defined in
the Certificate) on each such share, by (ii) the Conversion Price in effect on
the date the certificate is surrendered for conversion. The initial “Conversion
Price” per share for the Series A Preferred Stock shall be $0.7347 and shall be
subject to adjustment as set forth in the Certificate. For the avoidance of
doubt, the Conversion Price represents the average closing price of a share of
the Common Stock, as quoted on the NASDAQ Capital Market, over the twenty (20)
trading days immediately preceding the Closing Date.
 
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company represents and warrants to each Investor that:
 
2.1 Organization and Standing; Qualifications. The Company is a corporation
validly existing and in good standing under the laws of the State of Nevada. The
Company has all requisite power and authority to own and operate its properties
and assets, and to carry on its business as conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify could, singly
or in the aggregate, have a material adverse effect on the business, assets,
liabilities, financial condition or results of operations of the Company as
presently conducted or proposed to be conducted.
 
2.2 Corporate Power. The Company has all requisite power and authority to
execute and deliver this Agreement, to sell and issue the Preferred Shares
hereunder, to issue the Conversion Shares and to carry out and perform its
obligations under the terms of this Agreement.
 
2.3 Authorization.
 
2.3.1 All corporate action on the part of the Company, its officers, directors
and stockholders, necessary for (i) the authorization, execution and delivery of
the Agreement by the Company, (ii) the authorization, sale, issuance and
delivery of the Preferred Shares and the Conversion Shares, (iii) the filing of
the Certificate, and (iv) the performance of all of the Company’s obligations
under the Agreement has been taken. The Agreement has been duly and validly
executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally.

2

--------------------------------------------------------------------------------


 
2.3.2 The Preferred Shares, when sold, issued and delivered in compliance with
the provisions of this Agreement, will be duly and validly issued, fully paid
and nonassessable and shall have the rights, preferences, privileges and
restrictions described in the Certificate, and shall be free of any liens,
preemptive or similar rights, encumbrances or restrictions on transfer;
provided, however, that the Preferred Shares may be subject to restrictions on
transfer under state and/or federal securities laws. The Conversion Shares have
been duly and validly reserved for issuance and, upon issuance in accordance
with the terms of the Certificate, will be duly and validly issued, fully paid,
and nonassessable and shall be free of any liens, preemptive or similar rights,
encumbrances or restrictions on transfer; provided, however, that the Conversion
Shares may be subject to restrictions on transfer under state and/or federal
securities laws.
 
3.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 
Each Investor hereby represents and warrants to the Company with respect to the
purchase of the Preferred Shares to be purchased by it as follows:
 
3.1 Experience. Such Investor acknowledges that it is able to bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Preferred Shares and the Conversion Shares and is able to bear
the economic risk of its investment in the Preferred Shares and Conversion
Shares for an indefinite period of time.
 
3.2 Disclosure of Information. Such Investor further represents that it has had
an opportunity to ask questions of and receive answers from the Company
regarding the terms and conditions of the offering of the Preferred Shares and
the business, prospects, properties and financial condition of the Company.
 
3.3 Investment. Such Investor is acquiring the Preferred Shares and the
Conversion Shares for investment for its own account, not as a nominee or agent,
and not with the view to, or for resale in connection with, any distribution
thereof. It understands that the Preferred Shares have not been, and the
Conversion Shares will not be, (except for specific registration rights granted
to the Investors), registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein.
 
3.4 Accredited Investors. Such Investor is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.5 Legends. It is understood that the certificates evidencing the Preferred
Shares and the Conversion Shares may bear one or all of the following legends:

3

--------------------------------------------------------------------------------


 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”
 
Any other legend required by the securities laws of the State of California.
 
3.6 Authorization. The execution, delivery and performance by such Investor of
the Agreements have been duly authorized by all requisite action of such
Investor. The Agreements, when executed and delivered by such Investor, shall
constitute valid and legally binding obligations of such Investor, enforceable
in accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.
 
4.
INVESTORS’ CONDITIONS TO EACH CLOSING

 
Each Investor’s obligation to purchase the Preferred Shares at the Closing is,
at the option of such Investor, subject to the fulfillment of the following
conditions on or before the Closing:
 
4.1 Representations and Warranties True and Correct. The representations and
warranties made by the Company in Section 2 hereof shall be true and correct as
of the Closing, with the same effect as if made as of the Closing.
 
4.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with.
 
4.3 Certificate. Prior to the Closing, the Company shall have prepared and
executed the Certificate in the form set forth in Exhibit B. The Certificate
shall have been filed with and accepted by the Secretary of State of the State
of Nevada and shall have become effective.
 
5.
COMPANY’S CONDITIONS TO EACH CLOSING

 
The Company’s obligation to sell and issue any Preferred Shares at the Closing
to each Investor is, at the option of the Company, subject to the fulfillment of
the following conditions as of the Closing:
 
5.1 Representations and Warranties True and Correct. The representations and
warranties made by such Investor in Section 3 hereof shall be true and correct
when made, and shall be true and correct at the Closing.
 
5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by such Investor on or prior to the Closing shall have
been performed or complied with.

4

--------------------------------------------------------------------------------


 
5.3 Certificate. The Secretary of State of the State of Nevada shall have
accepted the Certificate for filing. 
 
5.4 Purchase Price Paid. Such Investor shall have delivered to the Company the
purchase price for the Preferred Shares set forth in Exhibit A hereto.
 
6.
COVENANTS

 
6.1 Reserve for Conversion Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, for
the purpose of effecting the conversion of the Preferred Shares and otherwise
complying with the terms of this Agreement, such number of its duly authorized
shares of Common Stock as shall be sufficient to effect the conversion of the
Preferred Shares from time to time outstanding or otherwise to comply with the
terms of this Agreement. If at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion of the
Preferred Shares or otherwise to comply with the terms of this Agreement, the
Company will forthwith take such corporate action as may be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes. The Company will obtain any
authorization, consent, approval or other action by or make any filing with any
court or governmental authority that may be required under applicable state
securities laws in connection with the issuance of shares of Common Stock upon
conversion of the Preferred Shares.
 
6.2 Further Assurances. The Company shall cure promptly any defects in the
creation and issuance of the Preferred Shares and the Conversion Shares, and in
the execution and delivery of the Agreements. The Company, at its expense, shall
execute and deliver promptly to the Investor upon request all such other and
further documents, agreements and instruments as may be reasonably necessary to
permit the Company to comply with its covenants and agreements herein, and shall
make any recordings, file any notices and obtain any consents as may be
necessary or appropriate in connection therewith.
 
6.3 Regulation D Filings. The Company shall file on a timely basis all notices
of sale required to be filed with the Securities and Exchange Commission
pursuant to Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), with respect to the transactions contemplated by this
Agreement.
 
6.4 Piggyback Registrations.
 
6.4.1 Right to Include Conversion Shares. Each time that the Company proposes
for any reason to register any of its Common Stock under the Securities Act,
either for its own account or for the account of a stockholder or stockholders,
other than Registration Statements on Forms S-4 or S-8 (or similar or successor
forms) (a “Proposed Registration”), the Company shall promptly give written
notice of such Proposed Registration to all of the Investors (which notice shall
be given in no event less than ten (10) days prior to the expected filing date
of the Proposed Registration) and shall offer such Investors the right to
request inclusion of any of such Investor’s Conversion Shares in the Proposed
Registration. The rights to piggyback registration may be exercised on an
unlimited number of occasions.

5

--------------------------------------------------------------------------------


 
6.4.2 Piggyback Procedure. Each Investor shall have twenty (20) days from the
date of receipt of the Company’s notice referred to in Section 6.4.1 above to
deliver to the Company a written request specifying the number of Conversion
Shares such Investor intends to sell and such Investor’s intended method of
disposition. Any Investor shall have the right to withdraw such Investor’s
request for inclusion of such Investor’s Conversion Shares in any Proposed
Registration pursuant to this Section 6.4 by giving written notice to the
Company of such withdrawal; provided, however, that the Company may ignore a
notice of withdrawal made within less than one full business day prior to the
date the Proposed Registration is scheduled to become effective. Subject to
Section 6.4.4 below, the Company shall use its reasonable best efforts
to include in such Proposed Registration all such Conversion Shares so requested
to be included therein; provided, however, that the Company may at any time
withdraw or cease proceeding with any such Proposed Registration if it shall at
the same time withdraw or cease proceeding with the registration of all other
shares of Common Stock originally proposed to be registered.
 
6.4.3 Selection of Underwriters. The managing underwriter for any Proposed
Registration that involves an underwritten public offering shall be one or more
reputable nationally recognized investment banks selected by the Company.
 
6.4.4 Priority for Piggyback Registration.
 
6.4.4.1 Notwithstanding any other provision of this Section 6.4, if the managing
underwriter of an underwritten public offering determines and advises the
Company and the Investors in writing that the inclusion of all Conversion Shares
proposed to be included by the Investors in the underwritten public offering
would materially and adversely interfere with the successful marketing of the
Company’s securities in the Proposed Registration, then the Investors shall not
be permitted to include any Conversion Shares in excess of the amount, if any,
of Conversion Shares which the managing underwriter of such underwritten public
offering shall reasonably and in good faith agree in writing to include in such
public offering in addition to the amount of securities to be registered for the
Company. The Company will be obligated to include in such Proposed Registration,
as to each Investor, only a portion of the Conversion Shares such Investor has
requested be registered equal to the ratio which such Investor’s requested
Conversion Shares bears to the total number of Conversion Shares requested to be
included in such Proposed Registration by all Investors who have requested that
their Conversion Shares be included in such Registration Statement, and no
party, other than the Company and the Investors, shall be permitted to include
their Conversion Shares in any such Proposed Registration unless such shares are
also limited on a pro rata basis equal to the ratio which such party’s requested
Conversion Shares bear to the total number of Conversion Shares requested to be
included in such Proposed Registration by all Investors who have requested that
their Conversion Shares be included in such Proposed Registration. The
securities to be included in a Proposed Registration initiated by the Company
shall be allocated: first, to the Company; second, pari passu to the Investors,
and third, to any others requesting registration of securities of the Company.
 
6.4.4.2 Notwithstanding any portion of the foregoing to the contrary, in no
event shall the shares to be sold by the Investors be reduced below twenty
percent (20%) of the total amount of securities included in the Proposed
Registration. No stockholder of the Company shall be granted piggyback
registration rights which would reduce the number of shares to be included by
the Investors in such registration without the consent of the Investors of at
least a majority of the Conversion Shares.

6

--------------------------------------------------------------------------------


 
6.4.4.3 If as a result of the provisions of this Section 6.4, any Investor shall
not be entitled to include more than 50% of its Conversion Shares in a
registration that such Investor has requested to be so included, such Investor
may withdraw such Investor’s request to include Conversion Shares in such
Proposed Registration.
 
6.4.5 Underwritten Offering. In the event that the Proposed Registration by the
Company is, in whole or in part, an underwritten public offering of securities
of the Company, any request under this Section 6.4 shall specify that the
Conversion Shares be included in the underwriting on the same terms and
conditions as the shares, if any, otherwise being sold through the underwriters
under such registration.
 
6.4.6 Transfer. The foregoing registration rights may be transferred to any
transferee that acquires all of the Series A Preferred Stock.
 
7.
MISCELLANEOUS

 
7.1 Closing. Each Investor hereto expressly acknowledges and agrees that
immediately following an applicable Closing, such Investor shall have deemed
such Investor’s conditions to closing identified in Section 4 hereof to have
been satisfied or waived.
 
7.2 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California, without giving effect to principles of
conflicts of law, as applied to agreements entered into among California State
residents to be performed entirely within California. Each party hereto
irrevocably and unconditionally (i) agrees that any action, suit or claim
brought hereunder must be brought in the courts of the United States in the
State of California or the state courts of the State of California which shall
serve as the exclusive jurisdiction and venue for any and all disputes arising
out of and/or relating to this Agreement; (ii) consents to the jurisdiction of
any such court in any such suit, action or proceeding; and (iii) waives any
objection which such party may have to the laying of venue of any such suit,
action or proceeding in any such court.
 
7.3 Successors and Assigns. Except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
(including to any transferee of any Preferred Shares or Conversion Shares that
is an affiliate of the Investor). Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
7.4 Amendment. Any provision of this Agreement may be amended, waived, modified,
discharged or terminated only with the written consent of the Company and the
holders of a majority of the Preferred Shares, voting together as a single
class. Any amendment or waiver affected in accordance with this Section 7.4
shall be binding upon the Company and each holder of any securities subject to
this Agreement (including securities into which such securities are convertible)
and future holders of all such securities. Each Investor may waive his, her or
its rights or the Company’s obligations with respect to its Preferred Shares
hereunder without obtaining the consent of any other natural person or Person.

7

--------------------------------------------------------------------------------


 
7.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (a) upon personal delivery to the party to be
notified, (b) five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified as set forth in the Company records, or (c) when received
if transmitted by telecopy (to be followed by U.S. mail), electronic or digital
transmission method. In each case notice shall be sent to the addresses set
forth on the Company’s records or at such other address as a party may designate
by ten (10) days’ advance written notice to the other parties hereto.
 
7.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one and the same
instrument.
 
7.7 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
7.8 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
7.9 Survival of Agreement All covenants and agreements made in this Agreement
shall survive the execution and delivery hereof and the issuance, sale and
delivery of the Preferred Shares, and the issuance and delivery of the
Conversion Shares. For the avoidance of doubt, the representations and
warranties made in this Agreement shall not survive the execution and delivery
hereof.
 
7.11 Attorneys' Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of the Agreements, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
7.12 Facsimile Signatures. This Agreement may be executed and delivered by
facsimile and, upon such delivery, the facsimile will be deemed to have the same
effect as if the original signature had been delivered to the other party. Each
Investor agrees to deliver to the Company the original signature copy by express
overnight delivery. The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Agreement.
 
7.13 Entire Agreement. This Agreement, together with the Exhibits hereto, the
certificates, documents, instruments and writings that are delivered pursuant
hereto and each of the other Agreements, constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.
 
[Signature Pages Follow]
 
8

--------------------------------------------------------------------------------



 
Company Signature Page to Series A Convertible Preferred Stock Purchase
Agreement


 
IN WITNESS WHEREOF, the parties have executed this Series A Convertible
Preferred Stock Purchase Agreement on the day and year first set forth above.
 

Blue Holding, Inc        /s/ Glenn Palmer
By:
Glenn Palmer

Title:
 Chief Executive Officer


--------------------------------------------------------------------------------


 
Investors Signature Page to Series A Convertible Preferred Stock Purchase
Agreement



INVESTOR:
     
/s/ Paul Guez
By: Paul Guez
 


--------------------------------------------------------------------------------


 
EXHIBIT A
 
Schedule of Investors



Closing
Investor
Number of Preferred Shares
To Be Purchased
Aggregate Purchase Price
For Preferred Shares
Paul Guez*
1,000,000
$2,556,682**
                                         



*       Investor may be Paul Guez or any accredited investor designee thereof
that executes a joinder hereto.
**   Represents the cancellation of that certain Promissory Note, in the
aggregate principal and interest amount of $2,556,682, issued by the Company to
Paul Guez.


--------------------------------------------------------------------------------


 
EXHIBIT B
 
Certificate of Designations, Preferences, Rights and Limitations
of Series A Convertible Preferred Stock
 




--------------------------------------------------------------------------------


 